Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-11, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeidan (US 20170354339 A1; 12/14/2017) in view of Luo (US 20110021936 A1; 1/27/2011).
Regarding claim 1, Zeidan teaches a medical system, comprising: 
a catheter configured to be inserted into a chamber of a heart of a living subject, and including catheter electrodes configured to contact tissue at respective locations within the chamber of the heart (Fig. 1; [0009]); 
a display (Fig. 1, 29); and 

sample respective voltage values of the signals at respective timing values ([009\ “time-varying voltages”); and 
render to the display respective intracardiac electrograms (IEGM) presentation strips representing electrical activity in the tissue that is sensed by the catheter electrodes at the respective locations (Fig. 3; Fig. 6-9), each of the IEGM presentation strips including a linear array of respective shapes associated with, and arranged in a temporal order of, respective ones of the timing values ([0050]; Fig. 3; Fig. 5-9). Zeidan does not teach fillers of the respective shapes being formatted responsively to respective ones of the sampled voltage values of a respective one of the signals sampled at respective ones of the timing values. Note, this claim element is interpreted in light of instant specification p. 17 lines 18-22 and instant Fig. 3. However, Luo teaches in the same field of endeavor (Abstract; [0001]) fillers of the respective shapes being formatted responsively to respective ones of the sampled voltage values of a respective one of the signals sampled at respective ones of the timing values (Fig. 2; [0033]; [0042]-[0045]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Zeidan to include these features as taught by Luo because this enables efficient display of the cardiac data ([0001]; [0003]; [0029]). 
Claim 10 is rejected under substantially the same basis as claim 1 above.
Claim 19 is rejected under substantially the same basis as claims 1, 10 above.

Regarding claim 2, the combination of Zeidan and Luo teaches wherein the processing circuitry is configured to render to the display the respective IEGM presentation strips (Zeidan Fig. 1; [0035]), wherein fillers of the respective shapes are at least partially colored responsively to the respective ones of the sampled voltage values of the respective one of the signals sampled at the respective ones of the timing values (Luo Fig. 2; [0033]; [0042]-[0045]).
Claim 11 is rejected under substantially the same basis as claim 2 above.
Regarding claim 9, in the combination of Zeidan and Luo, Zeidan teaches wherein the processing circuitry is configured to render to the display the respective IEGM presentation strips with at least one additional marker selected from any one of the following: an alphanumeric symbol, another symbol (Fig. 8, arrows 77; [0057]), a line (Fig. 6, 200 mm/sec line in center), a dot, a time annotation (Fig. 2-3; [0009]; [0050]), a maximum in current data, a pacing spike ([0047] max dv/dt corresponds to spike).
Claim 18 is rejected under substantially the same basis as claim 2 above.

Claim(s) 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeidan and Luo as applied to claim 1 above, and further in view of Ramseth (US 20040054294 A1; 3/18/2004).
Regarding claim 3, the combination of Zeidan and Luo teaches wherein the processing circuitry is configured to render to the display the respective IEGM presentation strips (Zeidan Fig. 1; [0035]).

Claim 12 is rejected under substantially the same basis as claim 3 above.

Claim(s) 4-6, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeidan and Luo as applied to claims 1, 10 above, and further in view of Spector (US 20170079542 A1; 3/23/2017; cited in IDS) and further in view of Edwards (US 20150313491 A1; 11/5/2015; cited in IDS).
Regarding claim 4, the combination of Zeidan and Luo does not teach wherein the processing circuitry is configured to: 
derive values on an attribute of respective ones of the signals responsively to respective ones of the sampled voltage values and respective ones of the timing values. 
The combination of Zeidan, Luo, and Spector teaches 
render to the display respective IEGM presentation strips (Zeidan Fig. 1; Fig. 3; Fig. 6-9), wherein: 
the fillers of the respective shapes are formatted according to a first formatting responsively to the respective ones of the sampled voltage values of the respective one of the signals sampled at respective ones of the timing values (Zeidan Fig. 1; Fig. 3; Fig. 6-9; Luo Fig. 2; [0033]; [0042]-[0045]). 
The combination of Zeidan, Luo, and Spector does not teach the fillers of respective ones of the shapes are also formatted according to a second formatting responsively to the derived values. However, Edwards teaches in the same field of endeavor (Abstract; [0005]) the fillers of respective ones of the shapes are also formatted according to a second formatting responsively to the derived values (Fig. 3-4B; [0036]; [0038]; [0042]; the rotors are displayed based on the complex electrogram fractionation, see especially Fig. 3C-3D described in [0038]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 
Claim 13 is rejected under substantially the same basis as claim 4 above.
Regarding claim 5, the combination of Zeidan, Luo, Spector, and Edwards teaches wherein the attribute is a rate of change of the sampled voltage values (Spector Fig. 82; [0249]-[0252]; [0255]-[0256]; [0437]; the first derivative is derived and used for fractionation).
Claim 14 is rejected under substantially the same basis as claim 5 above.
Regarding claim 6, the combination of Zeidan, Luo, Spector, and Edwards teaches wherein the attribute is a fractionation of respective ones of the signals (Spector Fig. 82; [0249]-[0252]; [0255]-[0256]; [0437]; the first derivative is derived and used for fractionation; Edwards Fig. 3-4B; [0036]; [0038]; [0042]).
Claim 15 is rejected under substantially the same basis as claim 6 above.

Claim(s) 7-8, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeidan, Luo, Spector, and Edwards as applied to claims 4, 13 above, and further in view of Ramseth (US 20040054294 A1; 3/18/2004).
Regarding claim 7, the combination of Zeidan, Luo, Spector, and Edwards teaches wherein the first formatting includes color formatting (Zeidan Fig. 3; Fig. 5-9; Luo Fig. 2; [0033]; [0042]-[0045]). 
The combination of Zeidan, Luo, Spector, and Edwards does not teach the second formatting includes transparency formatting. However, Ramseth teaches in the 
Claim 16 is rejected under substantially the same basis as claim 7 above.
Regarding claim 8, the combination of Zeidan, Luo, Spector, and Edwards does not teach wherein the first formatting includes transparency formatting. However, Ramseth teaches in the same field of endeavor (Abstract; Fig. 3) wherein a transparency is used in addition to color changes and specific colors to display features on a display. ([0049] “transparency”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Zeidan, Luo, Spector, and Edwards to use a transparency formatting because Ramseth teaches this is indicator that can be used to display information to the operator/user in addition or as a substitute to color ([0049]); MPEP 2144.07 art recognized suitability for an intended purpose.
The combination of Zeidan, Luo, Spector, Edwards, and Ramseth teaches the second formatting includes color formatting Zeidan Fig. 3; Fig. 5-9; Luo Fig. 2; [0033]; [0042]-[0045]).
Claim 17 is rejected under substantially the same basis as claim 8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792